Title: From George Washington to Jonathan Trumbull, Sr., 1 June 1780
From: Washington, George
To: Trumbull, Jonathan Sr.



Dear Sir
Head Quarters Morris Town 1st June 1780.

We have just received a hand Bill from New York, published by Authority, containing an account of the surrender of Charles town the 12th instant, said to have come by the Iris, which left that place the 17th: The particulars are not given; some leading matters are mentioned, but they are probably either false, or exaggerated. There are circumstances of suspicion attending this account, but as it is announced by authority, I cannot suppose it to be a forgery, but believe the general fact of a surrender to be true. The conditions may be more, or less advantageous.
Advice is just come to me from Amboy, that the day before yesterday one hundred sail of Vessels entered Sandy Hook. This if true, and there is no reason to doubt it, can be nothing else, than Sir Henry Clinton returned from the Southward with the whole or a part of his Army. Flushed with his success there, and tempted by the present posture of our Affairs, it will be extraordinary if he does not immediately aim a Blow at West point: If he does we have every thing to apprehend, from the total want of provision in the Garrison, which has been for some time on half allowance.

This is too serious a danger not to demand instant exertions to obviate it. We can send nothing but Flour from this quarter. I am informed there are between two and three thousand Barrels of salted Meat in Connecticut, but the Quarter Master for want of money can do nothing towards its transportation. We must in this exigency look to the State and request the interposition of its authority to furnish Waggons without a moments loss of time. Mr Hubbard the Qr Mr at Harford will receive the Waggons and forward the provision.
We shall endeavour to forward Flour from hence, but we must in like manner have recourse to the Aid of Government or impress by military power—I know your Excellency’s wisdom and Zeal too well not to be convinced you will give the matter the speediest and most effectual attention.
Indeed my Dear Sir our Affairs are hastening rapidly to a Crisis—The States must determine whether they will be free by a vigorous exertion of all their resources or submit to the domination of Great Britain. My anxiety to hear in what manner they will take up the several important matters recommended to them in the late circular letter of the Committee of Congress exceeds description. I have the honor to be with perfect Esteem and Respect Your Excellency’s Most obt Servt

Go: Washington


P.S. It will be necessary still to forward supplies of live Cattle to preserve the stock of Salt Meat, which ought to be kept if possible for a deposit in case of a Seige—This too will require Your Excellency’s aid.
It is essential towards the proposed cooperation that we should prepare a large number of Fascines and Gabions—and the most convenient places will be on Connecticut River and adjacent to the sound—particularly on Connecticut River. I intreat your Excellency to give pointed orders to the Militia to carry on this Business with industry and dispatch. The Officers of Militia will take their directions from Maj. Murnan of the Corps of Engineers who is now in Connecticut for this purpose. This is an object of real importance.

